Citation Nr: 0004023	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  93-16 902	)	DATE
	) 274622683 

	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1982 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 1992, which denied the veteran's application to 
reopen a claim for service connection for a psychiatric 
disorder.  In June 1995, the Board denied the veteran's 
appeal, and the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "Court").  In a memorandum decision 
dated in May 1998, the Court affirmed the Board's decision.  
However, shortly thereafter, the U.S. Court of Appeals for 
the Federal Circuit issued a decision that altered the 
standard used to determine whether evidence is "new and 
material."  Specifically, the requirement of a reasonable 
possibility that the new evidence would result in a change in 
outcome, as set forth in Colvin v. Derwinski, 1 Vet.App. 171 
(1991), was found to be more stringent than, as well as 
inconsistent with, the pertinent regulation.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, in October 
1998, the Court recalled and withdrew the May 1998 memorandum 
decision, vacated the June 1995 Board decision, and remanded 
the matter for readjudication.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
denied by the RO in February 1990, on the basis that a 
psychiatric disability existed prior to service, and was not 
aggravated therein.  

2.  Evidence received since that determination, including 
medical and testimonial evidence, is reflective of the 
veteran's psychiatric status prior to service, and, 
consequently, bears substantially and directly on the matter 
in question.  


CONCLUSION OF LAW

The veteran's claim for service connection for a psychiatric 
disability is reopened by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a psychiatric disorder 
was denied by the RO in January and February, 1990.  The 
veteran did not appeal the February and March 1990 
notifications to him of those decisions; accordingly, those 
decisions are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104 (1999).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991).   
"New and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
considering whether there is "new and material evidence," 
all evidence submitted since the February 1990 determination 
must be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  

Evidence of record at the time of the February 1990 rating 
decision included service medical records, which did not note 
any psychiatric abnormalities on entrance; in point of fact, 
it was noted on the entrance examination in March 1982 that 
the veteran denied a history of depression or any psychiatric 
problem.  In February 1982, the veteran was referred by his 
commanding officer for an evaluation due to confusion and a 
possible learning disability.  The veteran felt everything 
was "okay."  He reported that he had been treated by a 
doctor for his nerves for three years, off and on, beginning 
in the 10th grade.  He had had no treatment since then.  The 
impression was below average mentation.  The following month, 
some chronic paranoid and schizoid traits as a chronic 
personality style were noted.  According to a mental status 
examination in May 1983, he was experiencing an adjustment 
reaction to military service, and did not possess the 
essential characterologic and emotional strengths necessary 
to be a continuously effective soldier.  Administrative 
action, including separation, was recommended.  The narrative 
reason for separation noted on the DD 214 was "personality 
disorder."  

Also of record were records of the veteran's hospitalization 
in Brokaw Hospital from December 1986 to January 1987, with a 
final diagnosis of bipolar disorder, manic.  He was admitted 
on an involuntary basis, due to bizarre behavior such as 
wearing a gas mask to protect himself from nuclear fallout 
from the Chernyobol accident.  He had a past history of 
psychiatric treatment, but he was not cooperative in 
providing a history.  However, the psychiatric consultant 
noted that he had treated the veteran for at least a year at 
the Center for Human Services with Navane.  The Navane had 
been stopped some time prior to the admission, however.  The 
admission form noted a prior visit to the hospital in August 
1985.  

Also of record was a statement from B. Damera, M.D., dated in 
September 1989, who wrote that the veteran was diagnosed as 
manic depressive, had been hospitalized on at least three 
occasions under his care, and currently was a patient at the 
Center for Human Services, Inc.  

In addition, a VA examination in November 1989 contained a 
history reported by the veteran of having become depressed 
three years after service.  The diagnosis on the examination 
was affective disorder, hypomanic or delusional.  

Based on this evidence, the RO denied the claim, finding that 
his personality disorder was a constitutional and/or 
developmental abnormality, and his affective disorder and/or 
manic-depressive disorder existed prior to service with no 
evidence of aggravation beyond normal progression during 
service.  

Evidence received since the February 1990 determination 
includes hospitalization records from Dettmer Hospital, which 
showed hospitalizations prior to service from June to July 
1972; November to December 1972; January 1973; February 1973; 
and from October 1973 to March 1974.  His primary presenting 
symptoms were depression, withdrawal and inability to cope 
with daily life.  Treatment included electroconvulsive 
therapy and psychotropic medication.  Diagnoses noted were 
reactive depression, reactive depression with schizoid 
personality, and dissociative reaction.  

Records dated subsequent to service showed that the veteran 
was hospitalized in Dettmer in September 1990 and in November 
1990, with a diagnosis of paranoid schizophrenia.  In 
addition, the veteran testified at a hearing before a hearing 
officer in April 1993.  He testified that prior to service, 
his psychiatric problems had occurred as a result of his 
parents divorce, and that the problems had ceased several 
years prior to his entry into service.  

Inasmuch as the claim was previously denied, in part, on the 
basis that an affective disorder and/or manic-depressive 
disorder existed prior to service, this medical evidence 
showing the preservice diagnoses, which do not specifically 
include manic-depressive disorder or "affective disorder," 
as well as the dates of the preservice treatment, and the 
veteran's testimony to the effect that he did not have any 
psychiatric symptoms between these hospitalizations and 
service, this additional evidence is "so significant that it 
must be considered in order to fairly decide the merits of a 
claim."  38 C.F.R. § 3.156(a) (1999); Hodge.  In this 
regard, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; the evidence is weighed and credibility assessed 
after the claim is reopened.  Justus v. Principi, 3 Vet.App. 
510 (1993).  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old, to 
determine whether a well-grounded claim has been submitted, 
and, if so, decide the issue on the merits.  Elkins v. West, 
12 Vet.App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  However, to avoid potential prejudice to the 
veteran, additional development of the evidence is required 
prior to an appellate determination.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  



ORDER

The claim for entitlement to service connection for a 
psychiatric disability is reopened by the submission of new 
and material evidence.


REMAND

As noted above, the issue of service connection for a 
psychiatric disability has been reopened by the submission of 
new and material evidence, and the issue must now be 
considered on the basis of whether the claim is well-
grounded, and, if so, whether an allowance on the merits is 
warranted.  Elkins v. West, 12 Vet. App. 209 (1999); Winters 
v. West, 12 Vet. App. 203 (1999); Hodge.  Although it has not 
been determined whether the veteran's claim is well-grounded, 
and, hence, there is no duty to assist, pursuant to 
38 U.S.C.A. § 5107(a), under 38 U.S.C.A. § 5103 (West 1991), 
the veteran must be informed of the elements necessary to 
complete his application for service connection.  Robinette 
v. Brown, 8 Vet.App. 69 (1995).  This includes obtaining, or 
notifying the veteran that he should obtain, potentially 
relevant records identified in the record.  The records of 
the veteran's hospitalization in Brokaw Hospital from 
December 1986 to January 1987 noted prior treatment for "at 
least a year" at the Center for Human Services.  In 
addition, the admission form noted a prior visit to the 
hospital in August 1985.  Since these records are potentially 
relevant to establishing the veteran's psychiatric status 
from the time of his discharge until the December 1986 
hospitalization, they must be obtained, if available.  

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following action: 

1.  After securing appropriate 
authorization, the RO should obtain copies 
of the veteran's complete treatment 
records from the Center for Human 
Services, Inc., where he was treated by B. 
Damera, M.D., beginning some time between 
1983 and 1986.  If the Center does not 
have the records, the RO should attempt to 
obtain them from Dr. Damera.  The RO 
should also obtain all hospitalization 
records dated prior to December 1986 from 
Brokaw Hospital, including a visit, 
possibly through the emergency room, in 
August 1985.  

2.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim, 
including medical evidence.   

3.  After allowing time for the receipt of 
additional evidence, the RO should review 
the veteran's claims folder and ensure 
that the requested development has been 
conducted and completed in full; if any 
development is incomplete or inadequate, 
appropriate corrective action must be 
taken.  See Stegall, supra. 

4.  Once the file has been determined to 
be ready for review, the RO should again 
adjudicate the veteran's claim for service 
connection for a psychiatric disability in 
light of all of the evidence of record, to 
determine whether the claim is well-
grounded, and, if so, whether an allowance 
on the merits is warranted.  In making 
this determination, all pertinent laws and 
regulations should be considered, 
including 38 U.S.C.A. §§ 1111, 1153; 
38 C.F.R. §§ 3.304(b), 3.306, pertaining 
to the presumption of soundness and 
aggravation.  

5.  If the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, which includes citation to all 
relevant regulations, and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 



